In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from (1) an order of the Family Court, Richmond County (Porzio, J.), dated August 27, 2003, which extended an order of the same court dated September 5, 2002, releasing the child to her under the supervision of the Administration for Children’s Services, for a period of 12 months, and (2) an order of the same court dated October 17, 2003, which, inter alia, placed the child in the custody of the Administration for Children’s Services for a period of 12 months.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The orders appealed from expired by their own terms. Accordingly the appeals are dismissed as academic (see Matter of Starcy G., 13 AD3d 532 [ 2004]). Adams, J.P, Cozier, Santucci and Rivera, JJ., concur.